 



Exhibit (10)(q)

     
Notice of Grant of Stock Only Stock
  ID: 63-0366371
Appreciation Rights and Agreement
  1200 Urban Center Drive
 
  Birmingham, AL 35242

February 12, 2007
Pursuant to the terms and conditions of the Company’s 2006 Long Term Incentive
Plan (the ‘Plan’), you have been granted a Stock Only Stock Appreciation Right
to purchase ___ shares (the ‘SOSAR’) of stock as outlined below.

     
Granted To:
   
Grant Date:
  February 8, 2007
Grant ID:
   
SOSAR’s Granted:
   
Price per Share:
   
Total Option Price:
   
Expiration Date:
   
Vesting Schedule:
  33.33% per year for 3 years

By your signature and the Company’s signature below, you and the Company agree
that these SOSAR’s are granted under and governed by the terms and conditions of
the Company’s 2006 Long Term Incentive Plan and the SOSAR Agreement, copies of
which have been provided to you and are incorporated herein.

                     
Signature:
   
 
      Date:    
 
   
 
                   
 
  Vulcan Materials Company                
 
                   
Signature:
   
 
      Date:    
 
   

 



--------------------------------------------------------------------------------



 



THIS DOCUMENT CONSTITUTES PART OF
A PROSPECTUS COVERING SECURITIES THAT
HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933
VULCAN MATERIALS COMPANY
STOCK-ONLY STOCK APPRECIATION RIGHTS AWARD AGREEMENT
Granted under the 2006 Omnibus Long-Term Incentive Plan
Terms and Conditions
February 8, 2007

1.   Definitions. As used in this Award Agreement the following terms shall have
the meanings as follows:

  (a)   “Award Agreement” means this Stock-Only Stock Appreciation Rights Award
Agreement.     (b)   “Company” means Vulcan Materials Company, a New Jersey
corporation.     (c)   “Committee” means the Compensation Committee of the Board
of Directors.     (d)   “Disability” means Permanent and Total Disability
whereby the Participant is entitled to long-term disability benefits under the
applicable group long-term disability plan of the Company or a subsidiary, or,
to the extent not eligible to participate in any Company-sponsored plan, under
the guidelines of the Social Security Administration.     (e)   “Exercise Price”
means the Fair Market Value of a Share on the Grant Date.     (f)   “Fair Market
Value” or “FMV” means the closing stock price for a Share as reported on a
national securities exchange if the Shares are then being traded on such an
exchange or as determined by the Committee if Shares are not so traded.     (g)
  “Grant Date” means the date of this Award Agreement.     (h)   “Participant”
means the name of the employee of the Company or its subsidiaries or affiliates
appearing on the first page of this Award Agreement.     (i)   “Plan” means the
Vulcan Materials Company 2006 Omnibus Long-Term Incentive Plan, as amended, or
any successor plan, as amended.     (j)   “Retirement” means a participant who
retires or who is eligible to elect to retire in accordance with the Company’s
Retirement Income Plan for Salaried Employees of Vulcan Materials Company or any
successor plan.     (k)   “Share” means a share of Common Stock, par value $1.00
per share, of the Company.     (l)   “Stock-Only Stock Appreciation Right” or
“SOSAR” means the right granted to the Participant by the Company to receive
Shares having a Fair Market Value equal to the excess, if any, of the Fair
Market Value of a Share on the date of exercise over the Exercise Price for each
such right granted on the first page of this Award Agreement.

 



--------------------------------------------------------------------------------



 



2.   Grant and Term of the SOSARs

  (a)   Grant. The Participant is awarded the number of SOSARS designated on the
first page of this Award Agreement.     (b)   Term. The SOSARs shall terminate
and may no longer be exercised on the first to occur of (i) the date ten
(10) years after the Grant Date or (ii) the last date for exercising a SOSAR
following termination of the Participant’s employment with the Company as
described in Section 4.

3.   Exercise of a SOSAR.

  (a)   Vesting and Right to Exercise. Except as otherwise provided in Section
4, and subject to the Committee’s discretion set forth in Section 6, the SOSARs
shall vest and become exercisable in installments as follows:

On the first anniversary of the Grant Date (the “First Vesting Date”), one-third
of the SOSARS shall become exercisable. An additional one-third of the SOSARs
shall become exercisable on each of the second and third anniversaries of the
First Vesting Date.

  (b)   Vesting of Partial Shares. In the event that the vesting schedule set
forth above yields a fractional number of SOSARs, the number of SOSARs subject
to vesting in any given year shall be rounded down to the nearest whole number
of SOSARs.     (c)   Method of Exercise. SOSARs may be exercised by written
notice to the Company which must state the Participant’s election to exercise
the SOSARs, the number of SOSARs being exercised and such other representations
and agreements with respect to such SOSARs as may be required pursuant to the
provisions of this Award Agreement and the Plan. The written notice must be
signed by the Participant and must be delivered to the person designated by the
Committee as the Stock Administrator prior to the termination of the SOSARs as
set forth in Section 2.     (d)   Delivery of Shares. Upon the exercise of a
SOSAR, the Company shall issue or deliver to the Participant certificates for
the number of Shares the Participant is entitled to receive under the terms of
this Award Agreement as soon as practicable; and, when possible, in the same
calendar year.     (e)   Withholding. The Company shall withhold Shares having a
Fair Market Value on the date the tax is to be determined equal to the minimum
statutory amount for federal, state, local, and employment taxes (“Total Tax”)
which could be withheld on the transaction, unless the Participant remits to the
Company the Total Tax required with respect to any taxable event arising as a
result of this Award Agreement.

4.   Termination of Employment.

  (a)   Retirement, as defined in Section 1(j).

  (i)   If a Participant retires from employment at age 62 or later, the
outstanding SOSARs which have been held by the Participant until January 1st of
the calendar year following the year of grant will be deemed to be
non-forfeitable and subject to the Vesting and Term provisions described herein;
provided however, that the

 



--------------------------------------------------------------------------------



 



      Participant executes a reasonable non-competition covenant with the
Company restricting the Participant from competing with the Company in a
specified territory for a specified period of time; otherwise, if such covenant
is not executed by the Participant, the Participant may exercise vested SOSARs
until the first to occur of (i) the date that is 30 days after the Participant’s
termination or (ii) the date on which the SOSARs expire according to their term.
The unvested SOSARs on the date of termination shall be forfeited.     (ii)   If
a Participant retires from employment prior to reaching the age of 62, the
outstanding SOSARs will become non-forfeitable in accordance with Schedule A and
the Term of the non-forfeitable SOSARs will remain as defined in Section 2;
provided however, that the Participant executes a reasonable non-competition
covenant with the Company restricting the Participant from competing with the
Company in a specified territory for a specified period of time; otherwise, if
such covenant is not executed by the Participant, the Participant may exercise
vested SOSARs until the first to occur of (i) the date that is 30 days after the
Participant’s termination or (ii) the date on which the SOSARs expire according
to their term.

          SCHEDULE A If the “prior to age 62” retirement occurs on or   The
percentage of SOSARs after January 1st of the:   that will become
Non-forfeitable is:
1st Calendar year following the Grant Date
    33 %
2nd Calendar year following the Grant Date
    67 %
3rd Calendar year following the Grant Date
    100 %

  (b)   Disability. Upon determination of Disability, as defined in Section
1(d),the SOSARs outstanding as of the date of such disability shall be deemed to
be fully vested and immediately exercisable. The term of the SOSARs will remain
as defined in Section 2.     (c)   Death. Upon the death of a Participant, the
SOSARs outstanding as of the date of death shall be deemed to be fully vested
and immediately exercisable, and may be exercised by the Participant’s legal
representatives at any time until the first to occur of (i) the date that is one
year after the Participant’s death or (ii) the date on which the SOSARs expire
according to their term.     (d)   Other Termination. Upon voluntary termination
for reasons other than retirement, or upon involuntary termination for reasons
other than death, Disability, or cause as determined under Section 4(e), the
Participant may exercise vested SOSARs until the first to occur of (i) the date
that is 30 days after the Participant’s termination or (ii) the date on which
the SOSARs expire according to their term. The unvested SOSARs on the date of
termination shall be forfeited.     (e)   Termination for Cause. If a
Participant’s employment is terminated for cause, the SOSARs outstanding will
immediately terminate and may not be exercised to any extent by the Participant,
even with respect to vested SOSARs. The Committee shall have complete discretion
to determine whether a Participant has been terminated for cause. The
Committee’s determination shall be final and binding on all persons for purposes
of the Plan and this Award Agreement.

 



--------------------------------------------------------------------------------



 



  (f)   Change in Control of the Company. Upon a Change in Control of the
Company, as defined in the Vulcan Materials Company Change in Control Severance
Plan or any successor plan, the SOSARs granted under this Award Agreement will
be deemed to be fully vested and immediately exercisable by the Participant. The
term of the SOSARs set forth in Section 2 shall not be affected by a Change in
Control of the Company.

5.   Section 16(b) Participants. Any Participant subject to Section 16(b)
reporting shall be governed by same with respect to the exercise of SOSARs.

6.   Committee Discretion. The Committee may, in its sole discretion, amend this
Award Agreement to the extent necessary to comply with any statute, regulation,
or other administrative guidance. Notwithstanding any other provision of the
Plan or this Award Agreement, the Committee may amend the Plan or this Award
Agreement to the extent permitted by their terms and accelerate vesting for the
events described in Section 4(a) and extend the exercise periods for the events
described in Sections 4(c) and 4(d), as long as the exercise period does not
extend beyond the SOSAR term set forth in Section 2. The Committee shall not
make any amendment pursuant to this Section 6 that would cause this Award
Agreement, if it is subject to or becomes subject to Section 409A of the
Internal Revenue Code, to fail to satisfy the requirements of such Section 409A.

7.   Entire Agreement; Amendment. This Award Agreement, the Memorandum, and the
Plan are incorporated herewith and represent the entire understanding and
agreement between the Company and the Participant, and shall supersede any prior
agreement and understanding between the parties. Except as provided in Section 6
of this Agreement and subject to any Plan provision, this Award may not be
amended or modified except by a written instrument executed by the parties
hereto.

8.   Non-Solicitation. In consideration for this Agreement and notwithstanding
any other provision in this Agreement, the Participant agrees to comply with the
non-solicitation covenants set forth below:

  (a)   Non-Solicitation of Customers. The Participant acknowledges that while
employed by the Company, the Participant will occupy a position of trust and
confidence and will acquire confidential information about the Company, its
subsidiaries and affiliates, and their clients and customers that is not
disclosed by the Company or any of its subsidiaries or affiliates in the
ordinary course of business, including trade secrets, data, formulae,
information concerning customers and other information which is of value to the
Company because it is not generally known. The Participant agrees that during
the period of employment with the Company and for a period of two years after
the date of termination of employment with the Company, regardless of the reason
for termination, the Participant will not, either individually or as an officer,
director, stockholder, member, partner, agent, consultant or principal of
another business firm, directly or indirectly solicit any customer of the
Company or of its affiliates or subsidiaries.     (b)   Non-Solicitation of
Employees. The Participant recognizes that while employed by the Company, the
Participant will possess confidential information about other employees of the
Company and its subsidiaries or affiliates relating to their education,
experience, skills, abilities, compensation and benefits, and inter-personal
relationships with suppliers to and customers of the Company and its
subsidiaries or affiliates. The Participant recognizes that this information is
not generally known, is of substantial value to the Company and its subsidiaries
or affiliates in developing their respective businesses and in securing and

 



--------------------------------------------------------------------------------



 



      retaining customers, and will be acquired by the Participant because of
the Participant’s business position with the Company. The Participant agrees
that during the period of employment with the Company and for two years after
the date of termination of employment with the Company, regardless of the reason
for termination, the Participant will not, directly or indirectly, solicit or
recruit any employee of the Company or any of its subsidiaries or affiliates for
the purpose of being employed by the Participant or by any business, individual,
partnership, firm, corporation or other entity on whose behalf the Participant
is acting as an agent, representative or employee and that the Participant will
not convey any such confidential information or trade secrets about other
employees of the Company or any of its subsidiaries or affiliates to any other
person except within the scope of the Participant’s duties as an employee of the
Company.     (c)   Remedies. If any dispute arises concerning the violation by
the Participant of the covenants described in this Section, an injunction may be
issued restraining such violation pending the determination of such controversy,
and no bond or other security shall be required in connection therewith. If the
Participant violates any of the obligations in this Section, this Award
Agreement will terminate, if it is outstanding, and, in addition, the Company
will be entitled to any appropriate relief, including money damages, equitable
relief, and attorneys’ fees.

 